Board of Tax Appeals, No. 93-G-1407. This cause is pending before the court as an appeal from the Board of Tax Appeals. Upon consideration of appellant’s motion to strike merit brief of amicus curiae and motion of amicus curiae, Westlake Board of Education, for permission to participate in oral argument scheduled for September 14, 1995,
IT IS ORDERED by the court that the motion to strike merit brief of amicus curiae be, and hereby is, denied, effective September 12, 1995.
IT IS FURTHER ORDERED by the court that the motion of amicus curiae for permission to participate in oral argument be, and hereby is, granted, provided amicus curiae shares the time allotted to appellees.